Exhibit 10.24

 

LEASE ASSIGNMENT AND ASSET PURCHASE AGREEMENT

 

THIS LEASE ASSIGNMENT AND ASSET PURCHASE AGREEMENT (this “Agreement”) is made
and effective on December 9, 2004 by and between TANOX WEST, INC., a Delaware
corporation (“Purchaser” or “Tanox West”) and BIOGEN IDEC INC., a Delaware
corporation (“Seller”), with reference to the facts set forth in the Recitals
below:

 

Recitals

 

WHEREAS, Seller is the tenant under a certain Lease dated July 9, 1992 (the
“Initial Lease”), as amended by (i) that certain First Amendment to Lease dated
November 9, 1992 (the “First Amendment”), (ii) that certain Lease Exhibit
executed by Landlord and Tenant on December 22, 1994 (the “Lease Exhibit”),
(iii) that certain Lease Amendment dated December 30, 1994 (the “Second
Amendment”), and (iv) that certain Third Lease Amendment Agreement dated as of
April 22, 2004 (the “Third Amendment,” and collectively with the Initial Lease,
the First Amendment, the Lease Exhibit and the Second Amendment, the
Confirmation of Lease Commencement Date, dated September 22, 1993, and the
Letter agreement re BFP/Cell Bank Remodel, dated October 16, 2001, the “Lease”),
for the premises located at 11011 Torreyana Road, San Diego, California, as the
same are more particularly described in the Lease (the “Premises”).  TSI, L.P.,
a California limited partnership, the successor-in-interest to Torrey Sorrento,
Inc., a California corporation, is the landlord under the Lease (“Landlord”).  A
copy of the Lease is attached hereto as Exhibit ”A.”

 

WHEREAS, Subject to all the terms and provisions of this Agreement, Seller
desires to assign, and Purchaser desires to assume, the leasehold interest of
Seller in and to the Premises and the Lease, subject to certain modifications to
the Lease more particularly set forth in that certain amendment to the Lease in
the form of the attached Exhibit ”C” (the “Lease Amendment” and, together with
the Lease, the “Amended Lease”) .  Seller also desires to sell, and Purchaser
also desires to purchase certain equipment (the “Equipment”), furniture and
fixtures (the “FF&E”), maintenance inventory (the “Maintenance Inventory”) and
copies of maintenance and validation documentation with respect to the Equipment
and the Premises (the “Documentation,” and collectively, with the Equipment,
FF&E and Maintenance Inventory, the “Assets”) from Seller.  Purchaser further
desires that Seller provide certain assistance to Purchaser in connection with
the Premises, all on the terms and provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises of the
parties contained herein, and for other good and valuable consideration which is
acknowledged to have been received, the parties agree as follows:

 

Agreement

 

ARTICLE 1

 

ASSIGNMENT OF LEASE

 

1.1                                 Assignment.  Subject to all of the terms and
provisions of this Agreement regarding the Closing (as defined below) and the
other conditions contained herein, this

 

Execution Version

 

--------------------------------------------------------------------------------


 

Agreement, together with the Lease Amendment and the Confirmation of the
Assignment (defined below), will effectuate the assignment and transfer by
Seller to Purchaser, and the acceptance by Purchaser (the “Assignment”) of all
of Seller’s right, title and interest in and to the Lease and the Premises,
including Seller’s interest in the Security Deposit (as defined in the Lease). 
From and after the Effective Date (defined below), subject to all the terms,
provisions and closing conditions of this Agreement, Purchaser will assume and
agree to keep, perform and fulfill all of the terms, covenants, conditions and
obligations required to be kept, performed and fulfilled by the tenant (the
“Tenant”) under the Amended Lease, including the making of all payments due or
payable to Landlord, or on behalf of the Tenant under the Amended Lease, as and
when the same are due and payable (collectively, the “Lease Obligations”), to
the extent they accrue during, are attributable to, and are to be performed by
the Tenant during periods from and after the Effective Date (the “Post-Effective
Date Lease Obligations”).  Seller shall retain liability for performance of
Lease Obligations to the extent the same accrued during, were attributable to,
and were to be performed by the Tenant during periods prior to the Effective
Date (the “Pre-Effective Date Lease Obligations”).  Subject to satisfaction or
waiver of the conditions to Closing set forth in Article 5, the parties shall
execute and deliver a separate instrument confirming the Assignment (the
“Confirmation of Assignment”) in the form attached hereto as Exhibit ”B,” which
shall be delivered to Landlord upon the Closing as confirmation of the
Assignment.  The Assignment shall be effective for all purposes on January 10,
2005 (the “Effective Date”).  On the Effective Date, Seller shall deliver the
Premises to Purchaser in broom clean condition, free of Seller’s personal
property other than the Assets transferred to Purchaser pursuant to this
Agreement; provided, however, Seller shall have completed, not later than the
Effective Date the items identified on the attached Schedule 1.1.

 

1.2                                 Amendment to Lease; Consent of Landlord. 
Concurrently with the execution of this Agreement, Seller, Purchaser and
Landlord shall have entered into a certain amendment to the Lease (the “Lease
Amendment”), in the form of the attached Exhibit ”C.” The Lease Amendment
includes Landlord’s Consent to the Assignment.  The Assignment and the Closing
are each expressly contingent on the parties’ receipt of Landlord’s executed
counterpart to the Lease Amendment.

 

1.3                                 Transfer Assistance.  In connection with the
Assignment and transfer to Purchaser of Seller’s interest in the Premises under
the Lease, Seller shall make available to Purchaser the services of certain
personnel as provided in the Transition Services Agreement (the “Transition
Services Agreement”) to be entered into concurrently with the execution of this
Agreement, in the form attached hereto as Exhibit ”D.”

 

1.4                                 Early Access.  Seller and Purchaser shall
cooperate in providing early access to the Premises for the period from and
after the date of full execution of this Agreement (the “Signing Date”) and
prior to the Effective Date, to permit Purchaser to familiarize itself with, and
prepare for full occupancy of, those portions of the Premises vacated by Seller
and accepted by Purchaser in accordance with a phased occupancy plan approved by
Seller and Purchaser and attached hereto as Schedule 1.5.  Purchaser’s
activities on the Premises during such early access period shall be in full
compliance with applicable provisions of the Lease.  Purchaser shall have no
obligation for rent,  property taxes or other Premises operating expenses;
provided, however, Purchaser shall be responsible for (i) all of its costs of
clean rooms cleaning, and (ii) costs for the treatment and removal of its
biohazard, hazardous materials and waste products and

 

2

--------------------------------------------------------------------------------


 

environmental materials, the handling, treatment, disposal and/or storage of
which is regulated under applicable law, all such activities to be in accordance
with such laws during such early occupancy.  Seller shall have no obligation to
provide services to Purchaser as to such materials.  Purchaser’s activities on
the Premises prior to the Effective Date shall not interfere with Seller’s
activities on the Premises during such period.  Seller shall maintain and
Purchaser shall obtain appropriate liability and casualty insurance policies
during the period of such early occupancy, which each of such insurance policies
shall name the other party as an additional insured thereunder to the extent of
their respective interests.  Purchaser shall also maintain workers compensation
insurance in statutorily required amounts with respect to its employees
occupying any portion of the Premises prior to the Effective Date.  Each party
shall receive appropriate certificates of such insurance prior to the
commencement of Purchaser’s early occupancy.  From and after the Signing Date
until the Effective Date, Purchaser shall have the right to contact and initiate
meetings with Landlord directly regarding the Lease and the Premises; provided,
however, Seller shall be provided contemporary notice of such contact and Seller
shall have the right to participate in all such contacts and meetings.

 

1.5                                 Retained Access.  In order to permit Seller
to effect the decommissioning of certain radioactive materials licenses
affecting portions of the Premises (the “Rad Areas”), Purchaser agrees to permit
Seller to retain use and control over the Rad Areas until decommissioning in
accordance with applicable law has been effected.  Seller shall undertake to
complete such decommissioning activities as soon as reasonably practicable, but
in any event shall have completed such decommissioning not later than nine (9)
months following the Effective Date.  The location of the Rad Areas is set forth
on the attached “Exhibit E.”  Seller shall effect such decommissioning
activities in compliance with applicable provisions of the Lease.  In the event
the Rad Areas are not decommissioned by May 1, 2005, Seller shall be responsible
for a pro rata portion (computed by reference to the square footage subject to
the Rad Areas) of rent and property taxes accruing during the period after said
date for those Rad Areas that Purchaser does not have full use of due to
Seller’s use thereof until such full use is available.

 

1.6                                 Certain Agreements Regarding the Lease.

 

(a)                                  Extension Payments.  In connection with the
modification of the Lease described in the Lease Amendment, Purchaser and Seller
agree that any amounts payable by Landlord in connection with the extensions of
the term of the Lease described below shall be treated as follows:

 

(i)                                     Initial Lease Extension.  Any amounts
payable by Landlord for the extension of the Lease term from its current
expiration date to September 30, 2011 shall be for the account of Seller and, to
the extent Purchaser receives, or is credited by Landlord with any such amounts,
the full amount thereof shall be promptly remitted to Seller;

 

(ii)                                  First Extension Option.  The amount
payable by Landlord under Section 3.3.8 of the Lease, as amended by the Lease
Amendment, with respect to Purchaser’s exercise of the Tenant’s option to extend
the term of the Amended Lease from October 1, 2011 to September 30, 2016, in the
event Purchaser elects, in its sole discretion, to exercise such option, shall
be split equally between Seller and Purchaser.

 

3

--------------------------------------------------------------------------------


 

Purchaser shall promptly remit Seller’s portion following Purchaser’s receipt of
such amount, or its entitlement to any credit with respect thereto from
Landlord.  No modification of Section 3.3.8 of the Lease with respect to such
extension option will be effected by Purchaser without Seller’s prior written
consent.

 

(iii)                               Second Extension Option.  Any amounts
payable with respect to the second extension option described under
Section 3.3.8 of the Lease, as amended by the Lease Amendment, to extend the
term of the Amended Lease from October 1, 2016 to September 30, 2021, shall be
retained by Purchaser solely for its own account.

 

(b)                                 Extended Term Rental Payment.  As partial
consideration for Purchaser’s agreement to the extension of the Lease term to
September 30, 2011 as provided in the Lease Amendment, Seller shall make two (2)
payments to Purchaser, each in the amount of Two Million Three Hundred Sixty-One
Thousand Six Hundred Ninety-Two and 50/100 Dollars ($2,361,692.50) each (the
“Rent Reimbursements”).  The first payment shall be made on September 30, 2007,
and the second payment shall be made on November 30, 2008, provided each of the
following conditions has been met at the time of each payment:

 

(i)                                     No Default.  Purchaser shall not be in
Default (as defined in the Lease) beyond applicable cure periods under the terms
of the Lease or in breach of its obligations under this Agreement at the time
such payment is due as to any monetary obligation owed to Landlord, nor shall
Landlord have commenced any eviction, or unlawful detainer action against Tanox
under the Lease, including the posting of a “3-Day Notice to Pay Rent or Quit”
which has not been withdrawn or satisfied ; and

 

(ii)                                  No Demand by Landlord.  There shall be no
unsatisfied demand from Landlord for amounts due under the Lease as Rent (as
defined in the Lease), or for property taxes or insurance premiums, resulting
from Purchaser’s breach of the Lease, nor shall any payment by Seller to
Landlord, or other party entitled thereto, pursuant to the terms of the Lease,
resulting from any such breach by Purchaser have been made or be required to be
made; provided, however, Purchaser shall still be entitled to receive the Rent
Reimbursements to the extent the same exceed any payments made by Seller to
Landlord or other party entitled thereto as a result of Purchaser’s breach of
the Lease, after deduction for all such amounts paid by Seller; provided
further, however, to the extent such amounts paid by Seller exceed the Rent
Reimbursement amounts payable by Seller to Purchaser, Purchaser shall continue
to remain liable for reimbursement to Seller of all such amounts paid by Seller.

 

In the event that the foregoing conditions are not satisfied as of the date any
Rent Reimbursement is to be made, but such conditions are satisfied as of a
subsequent date in a manner which does not result in the termination of the
Lease or liability to Seller in an amount in excess of such Rent Reimbursement
amount(s), Seller shall be obligated to make such Rent Reimbursement on such
subsequent date, less any amounts paid to Landlord on account of Purchaser’s
failure to timely satisfy such condition at such earlier date.

 

(c)                                  Insurance; Notices of Default; Lease
Modifications.  From and after the Effective Date until October 1, 2008:
 (i) Purchaser shall provide Seller with certificates of all

 

4

--------------------------------------------------------------------------------


 

insurance policies required to be maintained by the tenant under the Lease,
naming Seller as an additional insured thereunder and providing that no
cancellation of such policies may occur without at least thirty (30) days prior
written notice to Seller thereof; (ii) Purchaser shall promptly forward to
Seller upon receipt, copies of any demands or notices of default received by
Purchaser from Landlord or Landlord’s lender, or given by Purchaser to Landlord
or Landlord’s lender, with respect to the Lease or the Premises; and
(iii) Purchaser shall provide not less than three (3) business days prior
written notice to Seller (or such shorter notice as is reasonable under the
circumstances) of any meeting or other contact with Landlord that might
materially affect Seller’s retained liability and/or responsibility under the
Lease, and Seller shall have a reasonable opportunity to participate in such
meeting or communication.  Except with the prior written consent of Seller,
Purchaser shall not agree to any modification to the Lease that, individually,
or in the aggregate with all other modifications not previously consented to by
Seller, would increase or materially affect Seller’s retained liability and/or
responsibility under the Lease.  With respect to any breach or default under the
Lease occurring prior to October 1, 2008 and with respect to which, Seller has
retained liability under the Lease as amended by the Lease Amendment, and which
is not timely cured by Purchaser, Seller shall have the right, without any
obligation to do so, to cure such default, including payment of any default
interest or late payment charges owed to Landlord with respect to such default,
provided Seller has given Purchaser not less than five (5) business days notice
of such intent to cure and Purchaser has not cured such matter within said
five-day period.  Any amounts paid by Seller to Landlord on account of any
Purchaser default under the Lease shall be reimbursed by Purchaser to Seller
within three (3) business days of Purchaser’s receipt of Seller’s written demand
therefor, and, to the extent the Rent Reimbursements have not been made, such
amounts shall be offset against Seller’s obligation to pay the Rent
Reimbursements.

 

(d)                                 Security Deposit Credit.  At Closing, Seller
shall receive from Purchaser the amount of One Hundred Ninety-Two Thousand Five
Hundred Dollars ($192,500) representing the Security Deposit held by Landlord
under the Lease (the “Security Deposit Credit”).

 

(e)                                  Security System.  On the Effective Date, BI
shall have effected the decommissioning of the current security system computer
server and system (the “Security System”) such that it services the Premises
only and not any of BI’s other facilities or premises, and secured a software
license for Tanox for the use of the software necessary to operate the Security
System.

 

(f)                                    Additional Premises Repair.  As of the
Signing Date, or as soon thereafter as practicable, and in all events prior to,
and as a condition of, the Closing, Seller shall arrange for Landlord to conduct
an inspection of the Premises to identify items of deferred maintenance or items
requiring repair under applicable provisions of the Lease.  Based on such
inspection, Seller and Purchaser shall agree on a list of items of repair (the
“Additional Repair Items”) which were identified by Landlord, or are consistent
with Landlord’s expressed criteria for the standard of maintenance and repair
required under the Lease, as mutually agreed by Seller and Purchaser.  The
Additional Repair Items shall be added to Schedule 1.1 to the extent not already
listed thereon, and Seller shall effect the repair of the Additional Repair
Items prior to the Effective Date at Seller’s sole cost and expense.  Seller
reserves the right to contest with

 

5

--------------------------------------------------------------------------------


 

Landlord its imposition of any item of repair which Seller, in good faith,
believes is inconsistent with the provisions of the Lease before such item is
included on the Additional Repair Items.

 

1.7                                 Performance Under Lease.  Seller shall
continue to satisfy and perform all obligations under the Lease in accordance
with the terms thereof for the period from and after the Signing Date through
the Effective Date.

 

ARTICLE 2

 

PURCHASE AND SALE OF ASSETS

 

2.1                                 Purchase and Sale.  Subject to the terms of
this Agreement, on the Closing Date (as defined in Section 6.1 below), Purchaser
agrees to buy and Seller agrees to sell, transfer, convey and assign to
Purchaser all of Seller’s right, title and interest in and to the Assets,
subject to the retentions and reservations set forth herein.

 

2.2                                 Consideration for Purchase.  On the Closing
Date, in exchange for the purchase of the Assets pursuant to Section 2.1 above,
Purchaser shall deliver to Seller in cash or immediately available funds, the
amount of Five Million Four Hundred Eighty-One Thousand One Hundred Forty-Eight
and 00/100 Dollars ($5,481,148.00) (the “Asset Purchase Price”).  Purchaser will
also deliver to Seller funds in an amount equal to one-half (1/2) of the
California sales tax (the “Sales Tax Payment”) payable by Seller in connection
with the sale of the Assets.  Subject to such receipt, Seller shall pay the full
amount of such sales tax to the appropriate authorities on a timely basis.  The
Asset Purchase Price shall be allocated as follows:

 

(a)                                  Equipment.  The Equipment consists of the
“MSM Equipment,” as described in the attached Exhibit ”F,” the “Process
Development Equipment,” as described in the attached Exhibit ”G,” and the “QA/QC
Equipment”, as described in the attached Exhibit ”H.”  The portion of the Asset
Purchase Price allocable to each such Equipment category is as follows:

 

(i)

 

MSM Equipment

 

$1,856,148.00;

 

 

 

 

 

(ii)

 

Process Development Equipment

 

$220,000.00; and

 

 

 

 

 

(iii)

 

QA/QC Equipment

 

$300,000.00.

 

(b)                                 FF&E.  The FF&E is more particularly
described on the attached Exhibit ”I.”  The portion of the Asset Purchase Price
allocable to the FF&E is One Million Five Hundred Thousand and 00/100 Dollars
($1,500,000.00).  In addition, Purchaser shall pay Seller Ten Thousand and
00/100 Dollars ($10,000) for the Security System.

 

(c)                                  Maintenance Inventory.  The Maintenance
Inventory is more particularly described on the attached Exhibit ”J.”  The
portion of the Asset Purchase Price allocable to the Maintenance Inventory is
Ninety-Five Thousand and 00/100 Dollars ($95,000.00).

 

(d)                                 Documentation/Retained Rights.  The
Documentation is more particularly described on the attached Exhibit ”K.”  The
portion of the Asset Purchase Price allocable to the

 

6

--------------------------------------------------------------------------------


 

Documentation is One Million Five Hundred Thousand and 00/100 Dollars
($1,500,000.00).  Notwithstanding the sale of the Documentation pursuant to this
Agreement, Seller hereby retains and reserves ownership rights in, and a
perpetual royalty-free non-exclusive license to use, copies and originals of the
Documentation retained by Seller.  Seller shall be permitted access to, and the
opportunity to copy at its cost, any of the Documentation (subject to
coordination with Purchaser so as not to interfere with Purchaser’s use thereof)
for a period of six (6) months following the Effective Date.  Seller and
Purchaser acknowledge and agree that the Documentation will not include any
information related to Seller’s products, processes and quality systems
information, all of which information shall be redacted from the Documentation. 
The list of Documentation on the attached Exhibit”K” is representative of the
types and categories of Documentation which are intended to be conveyed by
Seller to Purchaser under this Agreement, and, upon Purchaser’s written request
therefor,  to the extent the same exists and is in Seller’s possession (or
reasonably accessible to Seller), Seller shall provide to Purchaser, as soon as
reasonably practicable after receipt of such request, such additional
Documentation as Purchaser shall request which is consistent with the types and
categories of Documentation described on the attached Exhibit”K.”

 

2.3                                 Asset Transfer.  The transfer of title to
the Assets shall be effected by delivery of a bill of sale (the “Bill of Sale”)
substantially in the form of the attached Exhibit ”L,” to be executed and
delivered by Seller on the Closing Date.

 

2.4                                 Equipment, FF&E and Maintenance Inventory.
 Seller shall assign to Purchaser as of the Closing Date all intangible rights
and warranties with respect to the Equipment, FF&E, Maintenance Inventory and
Documentation pursuant to an Assignment of Intangibles and Warranties (the
“Assignment of Intangibles and Warranties”) in the form of the attached
Exhibit ”M.”

 

2.5                                 Maintenance of Assets.  Seller shall
maintain the Assets in accordance with Seller’s current practices and procedures
from the Signing Date through the Closing Date.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

3.1                                 Seller hereby represents and warrants to
Purchaser as follows:

 

(a)                                  Leasehold Interest.  Seller currently
holds, and has not previously assigned or transferred, the leasehold interest
represented by the Lease which is the subject of the Assignment.  Such interest
is a valid leasehold interest in accordance with the terms of the Lease, and, to
Seller’s knowledge, is free and clear of adverse interests other than those of
public record  against title to the Premises.  Seller shall convey its leasehold
interest in the Lease to Purchaser on the Effective Date.  To Seller’s
knowledge, the copy of the Lease attached to this Agreement as Exhibit “A”, is a
true and complete copy of the Lease by which Seller is bound with respect to the
Premises.  There is no Default (as defined in the Lease) under the Lease by
Seller, or to Seller’s knowledge, or occurrence or condition which with the
giving of notice or passage of time would constitute a Default under the Lease,
except as listed on the attached Schedule 3.1.  To Seller’s knowledge the
Premises have been maintained in good condition and repair (ordinary

 

7

--------------------------------------------------------------------------------


 

wear and tear excepted) except for the items to be repaired under Schedule 1.1,
as supplemented by the inclusion of the Additional Repair Items.

 

(b)                                 Assets.  Seller holds, and shall convey to
Purchaser on the Effective Date, good and marketable title, as sole owner, to
all of the Assets, free and clear of any and all liens, mortgages, pledges,
security interests, conditional sales or title retention agreements.

 

(c)                                  No Insolvency.  Seller is not the subject
of any insolvency or bankruptcy proceeding, and the entry by Seller into, and
performance of its obligations under, this Agreement, will not render Seller
insolvent.

 

(d)                                 Binding Agreement.  This Agreement
constitutes the valid and legally binding obligation of Seller, is enforceable
in accordance with its terms and does not conflict with, or result in a breach
of, any material agreement by which Seller is bound.  Seller has full power,
authority and legal right to execute and deliver this Agreement, to transfer its
right, title and interest in the Assets and to grant the Assignment in the
Lease, and to perform and observe the terms and conditions hereof.

 

(e)                                  Equipment; Maintenance Inventory.  To
Seller’s knowledge:  (i) the Equipment has been maintained in all material
respects as described in Seller’s records provided to Purchaser as part of the
Documentation and reflect such maintenance for a period of not less than
eighteen (18) months prior to the Signing Date (the “Maintenance Records”),
except to the extent, and for such periods, as the Equipment, or part thereof,
was decommissioned from use by Seller; and (ii) Seller has received no
notification from any governmental agency or authority with jurisdiction
thereover that the Equipment as used in the Premises by Seller is in violation,
in any material respect, of any applicable building, zoning, subdivision, fire
protection, health or similar law, order, ordinance or regulation.  To Seller’s
knowledge, the Maintenance Inventory has not been subject to flood, fire or
other casualty event.

 

(f)                                    Compliance with Law.  Seller is, and to
Seller’s knowledge, at all times has been, in material compliance with legal
requirements applicable to Seller’s use and occupancy of the Premises and its
ownership and use of the Assets.  To Seller’s knowledge, Seller has not received
any notice from any governmental entity with jurisdiction thereover, alleging
any actual, alleged or potential violation of any such legal requirement, except
as set forth on the attached Schedule 3.1.

 

(g)                                 Litigation.  There is no action,
arbitration, hearing, investigation, litigation or suit (collectively,
“Proceeding”) pending or, to the knowledge of Seller, threatened against, or
affecting the Assets or the Premises, or Seller’s rights relating thereto, or
Seller’s entry into this Agreement, or its performance of its obligations
hereunder, except as set forth on the attached Schedule 3.1.

 

(h)                                 Environmental Matters.  Seller is, and, to
Seller’s knowledge at all times has been, in compliance with, and in all
material respects, has not been and is not in violation or liable under,
environmental laws relating to its use and occupancy of the Premises under the
Lease and otherwise, except as described on (i) the URS Report dated
November 11, 2004 and delivered to Purchaser prior to the Signing Date; or (ii)
Schedule 3.1.  To Seller’s knowledge,

 

8

--------------------------------------------------------------------------------


 

there has not been any activity conducted on the Premises involving hazardous
agents, compounds or products which are known to be life-threatening to human
beings other than the activities listed on Schedule 3.1.  To Seller’s knowledge,
Seller has provided Landlord with all notices of spillage, discharge, release or
disposal of hazardous materials onto or within the Premises required by
Section 37.1 of the Lease except as listed on Schedule 3.1.

 

(i)                                     Alterations.  Seller has disclosed to
Purchaser all alterations made to the Premises by Seller and requiring
Landlord’s consent under the Lease,  and, to Seller’s knowledge, Seller has
provided to Purchaser all correspondence between Seller and Landlord with
respect to Seller’s request for consent to such alterations and Landlord’s
response thereto, if any.  To Seller’s knowledge, all alterations have been
installed in accordance with applicable provisions of the Lease, except as
listed on Schedule 3.1.

 

Except with respect to clause 3.1(g) above, the term “Seller’s knowledge,” as
used in this Article 3, shall refer to and mean the actual knowledge of Paul
Draper and Patrick Hoy, who are Seller’s employees, after reasonable inquiry,
and shall not refer to any other employee, director, shareholder or agent of
Seller; provided, however, with respect to clause 3.1(h) above, “Seller’s
knowledge” shall also include, refer to and mean the actual knowledge of, Joe
Hess, Seller’s employee, after reasonable inquiry.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

4.1                                 Purchaser hereby represents and warrants to
Seller as follows:

 

(a)                                  Binding Agreements.  This Agreement
constitutes the valid and legally binding obligation of Purchaser, is
enforceable in accordance with its terms, and does not conflict with, or result
in a breach of, any material agreement by which Purchaser is bound.  Purchaser
has full power, authority and legal right to execute and deliver this Agreement
and to perform and observe the terms and conditions hereof.

 

(b)                                 Insolvency.  Purchaser is not the subject of
any insolvency or bankruptcy proceeding, and the entry by Purchaser into, and
performance of its obligations under, this Agreement will not render Purchaser
insolvent.

 

(c)                                  Litigation.  There is no Proceeding pending
or, to the knowledge of Purchaser threatened against, or affecting, Purchaser’s
entry into this Agreement and performance of its obligations hereunder.

 

ARTICLE 5

 

CONDITIONS PRECEDENT TO CLOSING

 

5.1                                 Conditions to Obligations of Purchaser.  The
obligations of Purchaser to acquire the Assets and pay the Asset Purchase Price
and execute the Confirmation of Assignment under this Agreement are subject to
the satisfaction or waiver of the following conditions precedent:

 

9

--------------------------------------------------------------------------------


 

(a)                                  Seller shall have taken all requisite
action and fulfilled all covenants and agreements for the valid performance of
this Agreement and for the effectiveness of the Assignment and transfer of the
Assets to Purchaser pursuant to the terms and conditions hereof;

 

(b)                                 Seller’s representations and warranties
contained herein shall be true and correct in all material respects as of the
Closing Date;

 

(c)                                  Since the Signing Date, there shall not
have been commenced or threatened against Purchaser, any Proceeding involving
any challenge to or seeking damages or other relief in connection with any of
the transactions contemplated by this Agreement which is continuing; and

 

(d)                                 Since the Signing Date there shall not have
occurred a “Force Majeure Event” (as defined in Section 8.6 below) which is
continuing and has a material adverse affect upon the Assets or the Premises, or
the occurrence of any material casualty to the Premises, or the destruction of
any material portion of the Assets.

 

5.2                                 Conditions to Seller’s Obligations.  The
obligations of Seller to sell, assign and transfer the Assets and execute the
Confirmation of Assignment under this Agreement are subject to the satisfaction
or waiver of the following conditions precedent:

 

(a)                                  Purchaser shall have taken all requisite
action and fulfilled all covenants and agreements for the valid performance of
this Agreement, including, but not limited to, delivery of the Asset Purchaser
Price in full;

 

(b)                                 Purchaser’s representations and warranties
contained herein shall be true and correct in all material respects as of the
Closing Date;

 

(c)                                  Since the Signing Date, there shall not
have been commenced or threatened against Seller any Proceeding involving any
challenge to or seeking damages or other relief in connection with any of the
transactions contemplated by this Agreement which is continuing.

 

ARTICLE 6

 

CLOSING

 

6.1                                 Time and Place.  The transactions provided
for herein shall be consummated (the “Closing”)on the Effective Date, or such
other date and time as the parties may agree (the “Closing Date”), at the
offices of the Seller or such other location as the parties may agree.

 

6.2                                 Actions and Deliveries.  On the Closing
Date, the following actions and deliveries shall take place (and be deemed to
take place concurrently):

 

(a)                                  Delivery by Seller.  Seller shall deliver
or cause to be delivered to Purchaser the following:

 

10

--------------------------------------------------------------------------------


 

(i)                                     A certificate executed by Seller
certifying to the accuracy of its representations and warranties as of the
Closing Date in all material respects;

 

(ii)                                  A countersigned original of the
Confirmation of Assignment executed by Seller;

 

(iii)                               A countersigned original of the Lease
Amendment executed by Seller;

 

(iv)                              The Bill of Sale executed by Seller;

 

(v)                                 A countersigned original of the Assignment
of Intangibles and Warranties executed by Seller;

 

(vi)                              A counterpart original of the Lease Amendment
executed on behalf of Landlord;

 

(vii)                           A countersigned original of the Transition
Services Agreement, executed on behalf of Seller; and

 

(viii)                        Such other documents as are necessary to effect
the intent of this Agreement as Purchaser may reasonably request.

 

(b)                                 Delivery by Purchaser.  Purchaser shall
deliver to Seller the following:

 

(i)                                     A certificate executed by Purchaser
certifying to the accuracy of its representations and warranties as of the
Closing Date in all material respects;

 

(ii)                                  The full amount of the Asset Purchase
Price, the Sales Tax Amount and the Security Deposit Credit;

 

(iii)                               A countersigned original of the Confirmation
of Assignment executed by Purchaser;

 

(iv)                              A countersigned original of the Lease
Amendment executed by Purchaser; and

 

(v)                                 A countersigned original of the Assignment
of Intangibles and Warranties executed by Purchaser;

 

(vi)                              A countersigned original of the Transition
Services Agreement, executed on behalf of Purchaser; and

 

(vii)                           Such other documents as are necessary to effect
the intent of this Agreement as Seller may reasonably request.

 

6.3                                 Prorations.  Within thirty (30) days
following the Effective Date, Seller and Purchaser shall agree on prorations as
of the Effective Date of Lease rent, utilities, real and personal property
taxes, and other amounts payable under the Lease with respect to the Premises,

 

11

--------------------------------------------------------------------------------


 

and with respect to the Assets.  To the extent Seller has paid amounts in excess
of its allocable share pursuant to such prorations, Purchaser shall promptly
remit such amounts to Seller.  To the extent Seller owes Purchaser for amounts
pursuant to such prorations, Seller shall promptly remit such amounts to
Purchaser.

 

6.4                                 Delivery of Assets.  From and after the
Effective Date, the Assets shall be available at the Premises and Purchaser
shall have full access, custody and control of the Assets.  Purchaser shall have
the right to confirm that the Assets are located at the Premises on the Closing
Date as a condition to the closing of the transactions contemplated hereunder. 
Notwithstanding the foregoing, the transfer of the MSM Equipment, the QA/QC
Equipment and related documentation may be effected between the parties
subsequent to the Signing Date and prior to the Closing Date by written
amendment to this Agreement specifying such early delivery by Seller of such
portions of the Assets, and payment by Purchaser of the portion of the Asset
Purchase Price allocable thereto.

 

6.5                                 Simultaneous Transactions and Duration of
Closing.  All transactions on the Closing Date shall be deemed to have taken
place simultaneously, and no transaction shall be deemed to have been completed
until all transactions are completed and all documents delivered.

 

6.6                                 Termination.  This Agreement may be
terminated by written notice of either party if the Closing shall not have
occurred by January 31, 2005.

 

ARTICLE 7

 

INDEMNITY; EQUIPMENT WARRANTY; PARENT GUARANTY

 

7.1                                 Purchaser’s Indemnity.  Purchaser agrees to
indemnify, defend and hold Seller harmless from and against any and all claims,
Proceedings (excluding declaratory actions) and demands (including those of
Landlord under the Lease) and all costs, expenses and liabilities (collectively,
the “Claims”) arising out of (i) Purchaser’s performance of, or failure to
perform, the Post-Effective Date Lease Obligations, or Purchaser’s possession or
use of the Premises (including, without limitation, any violation of applicable
environmental laws), in each case, from and after the Effective Date,
(ii) Purchaser’s performance of, or failure to perform, its obligations under
this Agreement, or (iii) Purchaser’s ownership or use of the Assets, in each
case, from and after the Effective Date.

 

7.2                                 Seller’s Indemnity.  Seller agrees to
indemnify, defend and hold Purchaser harmless from and against any and all
Claims arising out of (i) Seller’s performance of, or failure to perform, the
Pre-Effective Date Obligations, or Seller’s possession or use of the Premises
(including, without limitation, any violation of applicable environmental laws),
in each case, for all periods prior to the Effective Date, (ii) Seller’s
performance of, or failure to perform, its obligations under this Agreement;
(iii) any breach of the representations or warranties of Seller contained in
this Agreement, subject to all limitations under Section  8.2 below;
(iv) Seller’s ownership or use of the Assets for all periods prior to the
Effective Date, (v) the decommissioning of radioactive material licenses
affecting the Rad Areas or the use or occupancy by the Seller or its employees
of the Rad Areas after the Effective Date; or (vi) any

 

12

--------------------------------------------------------------------------------


 

noncompliance with applicable bulk sales law in connection with the sale of the
Assets to Purchaser as contemplated by this Agreement.

 

7.3                                 Indemnity Exclusions.  In no event shall the
indemnity obligations under this Article 7 apply to Claims to the extent arising
out of the negligence or intentional misconduct of the party requesting
indemnity.  In no event shall any indemnity or other claim for damages under
this Agreement extend to liability for consequential, indirect or punitive
damages.

 

7.4                                 Procedure for Indemnification and Defense of
Claim.  Promptly after receipt by a party entitled to indemnification hereunder
(the “Indemnitee”) of written notice of the assertion or commencement of any
proceeding by a third party with respect to any matter referred to in
Sections 7.2 or 7.3, the Indemnitee shall give written notice thereof to the
party obligated to indemnify the Indemnitee (the “Indemnitor”) who shall have
the right to assume the defense of such Claim; provided, however, that the
failure of the Indemnitee to give the Indemnitor notice as provided herein shall
not relieve the Indemnitor of its obligations hereunder except to the extent
that the Indemnitor is prejudiced thereby.  If the Indemnitor declines to assume
the defense of such Claim within twenty (20) days of receipt of the Indemnitee’s
notice, the Indemnitee may proceed with such defense and seek indemnity for any
Claims resulting therefrom.  Any party undertaking the defense of any Claim
shall keep the other reasonably informed with respect thereto.  Defense of the
Indemnitee shall be by counsel reasonably acceptable to the Indemnitee and the
Indemnitor shall have no right to settle a claim against the Indemnitee without
prior written consent of the Indemnitee; provided, however, that an Indemnitee
shall not unreasonably withhold, condition or delay its consent to any such
settlement.  Any claim for indemnification for any matter not involving a third
party may be asserted by notice to the party from whom indemnification is sought
and shall be paid promptly after such notice.

 

7.5                                 No Liabilities Assumed.  Except as expressly
provided for by this Agreement, neither Seller or Purchaser shall be deemed, by
execution or performance of this Agreement or otherwise, to have assumed or to
be otherwise responsible for any debt, liability, obligation, commitment of any
nature of the other, or relating to the Assets or the other’s employees, other
assets, operations, businesses or activities, or claims for any such liability
or obligations, matured or unmatured, liquidated or unliquidated, fixed or
contingent, or known or unknown, whether arising out of occurrences prior to, at
or after the Effective Date.

 

7.6                                 Equipment Warranty.

 

(a)                                  Warranty Items.  Seller hereby warrants to
Purchaser that the Equipment identified on Schedule 7.6A attached hereto (the
“Warranty Item(s)”) are, or will be as of the Effective Date, in good operating
condition and repair (subject to normal wear and tear).  If  any Warranty Item:
(i)  is not in good operating condition and repair (subject to normal wear and
tear), so as to permit its operation substantially as conducted by Seller prior
to Seller’s decommissioning of such Warranty Item from operation, and in a
fashion which meets or exceeds the applicable equipment specifications with
respect to each such Warranty Item provided to Purchaser by Seller (the
“Equipment Specifications”); or (ii) thereafter, fails in its operation
substantially as conducted by Seller prior to Seller’s decommissioning of such
Warranty Item from operation, or fails to meet or exceed the applicable
Equipment

 

13

--------------------------------------------------------------------------------


 

Specifications, Purchaser’s exclusive remedy as to such Warranty Item shall be
limited to repair of the applicable Warranty Item by Seller or issuance of a
cash refund in the amount of the Asset Purchase Price allocable to such Warranty
Item by the Seller.  It shall be within Seller’s sole discretion to elect to
repair or to refund the portion of the Asset Purchase Price allocated to any
piece of Equipment which is a Warranty Item.  Purchaser shall provide prompt
notice to Seller of any Warranty Item which requires repair following
Purchaser’s knowledge thereof, and in all events sufficiently promptly to
minimize any further damage to such Warranty Item.  Purchaser shall provide
reasonable access to the Premises to Seller, its employees or contractors so as
to allow Seller to effect any repair to a Warranty Item.

 

(b)                                 Non-Warranty Equipment.  Seller warrants to
Purchaser that the Equipment which are not Warranty Items, shall be operational
on the Effective Date.

 

(c)                                  Limitation on Warranty.  Except as
otherwise provided in this Article 7, Purchaser acknowledges and agrees that the
provisions of the warranties given under this Section 7.6 constitute the sole
and exclusive remedy available to it with respect to defective Warranty Items. 
Except for the warranties provided in this Section 7.6, all warranties, whether
expressed, implied or statutory, are hereby expressly excluded and disclaimed by
Seller.  The warranty as to the Warranty Items set forth in Section 7.6(a)
above, shall only be valid with respect to warranty claims submitted by
Purchaser within the one hundred fifty-four (154) day period commencing as to
each such Warranty Item, on the first to occur of:  (i) the date on which
Purchaser takes title to such Warranty Item pursuant to Section 6.4 above: and
(ii) the Closing Date (the “Warranty Period”).  The warranty set forth in this
Section 7.6 shall not apply to the extent any breach of warranty is directly
attributable to any damage or casualty occurring during Purchaser’s ownership of
the Warranty Items, or due to Purchaser’s failure to maintain any Warranty Item
in the ordinary course in accordance with Seller’s past custom, and the
Equipment Specifications.  In no event shall Seller’s liability under this
Section 7.6 as to Warranty Items repair or replacement exceed the portion of the
Asset Purchase Price, on an aggregate basis, for the category of Equipment to
which such Warranty Items belong.

 

7.7                                 Remedies Cumulative.  Remedies provided in
this Agreement shall be cumulative and shall not preclude any party from
asserting any other right or seeking any other remedies against the other party.

 

ARTICLE 8

 

MISCELLANEOUS

 

8.1                                 Notices.  Any notices or other
communications pursuant to this Agreement shall be deemed to have been given
when delivered personally, or within three (3) days of being deposited in the
United States mail, registered or certified, with proper postage and
registration or certification fees prepaid, or when delivered to Federal Express
or a similar overnight carrier, addressed to each party at such party’s
principal place of business as set forth on the signature page hereofor to such
other addresses as may be designated by any of the parties from time to time by
written notice given to the other party in the aforesaid manner.

 

14

--------------------------------------------------------------------------------


 

8.2                                 Survival.  Seller’s representations and
warranties under Sections 3.1(a), (b) and (h) shall survive indefinitely. 
Seller’s representations and warranties under Sections 3.1(c),(d), (f), and (g)
above shall survive for a period of twelve (12) months following the Closing
Date.  Seller’s representations and warranties under Section 3.1(e) above shall
survive for a period of six (6) months following the Closing Date.  Seller’s
representations and warranties under Section 3.1(i) above shall survive until
September 30, 2011.  Except for the foregoing representations and warranties and
the warranty contained in Section 7.6 (subject to the limitations on survival
specified hereinbelow), none of the representations and warranties contained in
this Agreement shall survive beyond the Closing Date.  All covenants and
agreements of the parties set forth in this Agreement which indicate they are to
be performed after the Closing Date shall survive the Closing Date until
performed, including for avoidance of doubt, Sections 1.4, 1.6, 1.7, 2.2(d),
6.3, 6.4, Article 7 and Article 8 hereof.  Any warranties provided by Seller
under Section 7.6 are expressly limited to the periods, if any, specified in
Section 7.6.   Each party shall provide written notice to the other party, as
soon as practicable thereafter and in all events prior to the Closing, of any
matter which is actually known by such party prior to the Closing to constitute
a breach of  any representation or warranty of the other party untrue, incorrect
or misleading in any material respect.  The persons whose actual knowledge shall
be the basis for compliance with the foregoing covenant shall be limited to
Ashraf Hanna and Katie-Pat Bowman on behalf of Purchaser and Paul Draper and
Patrick Hoy on behalf of Seller.

 

8.3                                 Binding Effect.  The terms and provisions of
this Agreement shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective assigns, heirs, representatives and
successors; provided, however, this Agreement shall not be assignable or
transferable by either party hereto without the written consent of the other
party, except that either party may assign its rights under this Agreement to
any of its Affiliates or to a successor in connection with the merger,
consolidation, or sale of all or substantially all of its assets or that portion
of its business pertaining to the subject matter of this Agreement, with prompt
written notice to the other party of any such assignment, provided that the
assigning party shall not be relieved of any obligations under this Agreement by
any such assignment or transfer, and the assignee or transferee shall agree to
be bound by all of the terms and conditions of this Agreement in a writing
delivered to the other party as a condition to the effectiveness of such
assignment or transfer.

 

8.4                                 Applicable Law;  Waiver of Bulk Sales Law. 
This Agreement and the rights and obligations of the parties hereunder shall be
construed under, and governed by, the laws of California without giving effect
to conflict of laws provisions.  The parties jointly waive all bulk sales laws
applicable to the transfers effected pursuant to this Agreement.

 

8.5                                 Entire Agreement.  This Agreement, the
attached exhibits referenced herein, and the instruments, agreements and
certificates to be executed and delivered pursuant hereto, together with that
certain Mutual Confidentiality Agreement dated as of March 15, 2004, as amended
by a certain Letter Amendment, of even date herewith, by and between Purchaser
and Seller (the “Amended March CDA”), constitute the entire understanding of the
parties with respect to the subject matter hereof and supersede any and all
prior letters, agreements or memorandums of understanding.  No modification or
waiver of this Agreement or any part hereof shall be valid or effective unless
in writing and signed by the party or parties sought to be

 

15

--------------------------------------------------------------------------------


 

charged therewith; and no waiver of any breach or condition of this Agreement
shall be deemed to be a waiver of any other subsequent breach or condition,
whether of like or different nature.

 

8.6                                 Headings; Terminology.  The various headings
or titles used herein are for convenience only and shall not affect the
interpretation of any of the provisions hereof.  All personal pronouns used in
this Agreement, whether used in the masculine, feminine or neuter gender, shall
include all other genders; and the singular number shall include the plural, and
vice versa.

 

8.7                                 Force Majeure.  In the event, as the result
of the occurrence of an act of God, governmental action (including any
proceeding instituted by any governmental agency or authority to enjoin or
prevent the transactions contemplated by this Agreement or condemn the
Premises), labor or workforce stoppage or strike, fire, flood, material
destruction or damage to the Premises or the Assets, act of terrorism or other
unforeseen event (such a “Force Majeure Event”), beyond the reasonable control
of the party affected thereby, such party is prevented from performing its
obligations under this Agreement, such failure to perform shall be excused and
shall not be a breach or default of this Agreement for the period in which said
condition prevails.  Any party claiming the occurrence of a force majeure event
as an excuse for performance shall give prompt written notice to the other party
of such event and the estimated duration of such event.  Force Majeure Event
shall not be deemed to include financial capacity of a party to perform its
obligations under this Agreement.

 

8.8                                 Confidentiality.  The parties acknowledge
that they are parties to the Amended March CDA and that it remains in full force
and effect.  In addition, the parties agree that the terms of this Agreement may
be disclosed by either party in connection with reporting obligations, if any,
required by the rules and regulations of the United States Securities and
Exchange Commission, and that such disclosure shall not be deemed a violation of
the obligations contained in the Amended March CDA; provided, however, each
party shall provide the other party with reasonable advance notice of, and an
opportunity to comment on, any such disclosure.  Notwithstanding the foregoing, 
the parties agree that any press releases regarding the transactions provided
for under this Agreement shall be subject to mutual approval of the parties
prior to any public dissemination thereof.

 

8.9                                 Counterparts.  This Agreement may be
executed in counterparts, all of which when taken together shall be deemed a
fully executed original.

 

8.10                           Other Assurances.  Each party agrees to take such
actions as may be reasonably required by the other party to effectuate the
transactions contemplated by this Agreement upon written request from the other
party stating the necessity and basis for such additional action.

 

8.11                           Attorneys’ Fees.  In the event that any action is
brought for the enforcement or interpretation of this Agreement, the party
determined by the court in which such action is brought to be the prevailing
party in such action shall be entitled to recovery of reasonable attorneys’ fees
and costs incurred in said action.

 

8.12                           Joint and Several Liability.  The undersigned
Tanox, Inc., a Delaware corporation (“Tanox Parent”), the sole shareholder of
Tanox West, hereby assumes joint and several liability

 

16

--------------------------------------------------------------------------------


 

for the obligations of the Purchaser under this Agreement, and agrees to be
bound by all the terms and provisions of this Agreement.  Tanox Parent hereby
accepts, not as a surety but as a principal and co-debtor, joint and several
liability with Tanox West with respect to the payment of all of the obligations
of the Purchaser hereunder, upon and subject to the terms hereof, it being the
intention of the parties hereto that all such obligations shall be the joint and
several obligations of Tanox Parent and Tanox West without preferences or
distinction among them.  If and to the extent that Tanox West shall fail to make
any payment with respect to any obligation of the Purchaser hereunder as and to
the extent due in accordance with and subject to the terms thereof, then in such
event Tanox Parent will make such payment with respect to such obligation.

 

[Remainder of Page Intentionally Blank]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Lease Assignment and Asset
Purchase Agreement as of the date first above written.

 

 

PURCHASER:

 

 

 

TANOX WEST, INC.

 

 

 

 

 

By:

/s/ Nancy T. Chang

 

 

Name: Nancy T. Chang

 

 

Title: President

 

 

 

 

 

 

10301 Stella Link

 

 

Houston, Texas 77025

 

 

 

 

 

 

SELLER:

 

 

 

BIOGEN IDEC INC.

 

 

 

 

 

By:

/s/ Edward M. Rodriquez

 

 

Name:

Edward M. Rodriquez

 

 

Title:

Vice President, Finance

 

 

 

 

 

 

5200 Research Place

 

 

San Diego, CA 92122

 

 

 

 

 

 

TANOX, INC.

 

 

 

 

 

By:

/s/ Nancy T. Chang

 

 

Name: Nancy T. Chang

 

Title: President & CEO

 

 

 

 

 

10301 Stella Link

 

 

Houston, Texas 77025

 

 

 

[SIGNATURE PAGE TO LEASE ASSIGNMENT AND

ASSET PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

INDEX OF EXHIBITS

 

EXHIBITS

 

 

 

 

 

“A”

 

-

 

Lease

“B”

 

-

 

Form of Confirmation of Assignment

“C”

 

-

 

Form of Lease Amendment

“D”

 

-

 

Form of Transition Services Agreement

“E”

 

-

 

Location of Rad Areas

“F”

 

-

 

List of MSM Equipment

“G”

 

-

 

List of Process Development Equipment

“H”

 

-

 

List of QA/QC Equipment

“I”

 

-

 

List of FF&E

“J”

 

-

 

List of Maintenance Inventory

“K”

 

-

 

List of Documentation

Sub-Exhibits

 

 

 

K-1 Maintenance and Calibration Records

 

 

 

 

K-2 Turnover Packages

 

 

 

 

K-3 SOPs

 

 

 

 

K-4 Validation Protocols

 

 

 

 

K-5 Environmental Reports

 

 

 

 

K-6 QA/QC Equipment Qualification Documents

 

 

 

 

K-7 EFCRs

 

 

 

 

K-8 Change Control Documents 2003

 

 

 

 

K-9 Change Control Documents 2004

 

 

 

 

K-10 Drawings

 

 

 

 

K-11 Training Material

 

 

 

 

K-12 Document Plan

“L”

 

-

 

Form of Bill of Sale

“M”

 

-

 

Form of Assignment of Intangibles and Warranties

 

 

 

 

 

Schedule 1.1

 

-

 

List of Premises Repairs

Schedule 1.5

 

-

 

Phased Occupancy Plan

Schedule 3.1

 

-

 

Seller’s Disclosures

Schedule 7.6A

 

-

 

List of Warranty Items

 

1

--------------------------------------------------------------------------------

 